State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: October 30, 2014                   517846
________________________________

In the Matter of JESSE W.
   SMITH,
                    Petitioner,
      v                                     MEMORANDUM AND JUDGMENT

NEW YORK STATE BOARD OF PAROLE,
                    Respondent.
________________________________


Calendar Date:   September 16, 2014

Before:   Peters, P.J., McCarthy, Garry, Egan Jr. and Devine, JJ.

                             __________


     Jesse W. Smith, Schenectady, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Kate H.
Nepveu of counsel), for respondent.

                             __________


      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Albany County) to
review a determination of respondent which revoked petitioner's
postrelease supervision and imposed a 30-month hold.

      In 2002, petitioner was convicted of a number of crimes,
the most serious of which was robbery in the first degree, and he
was sentenced to determinate prison terms aggregating 10½ years,
to be followed by five years of postrelease supervision. In
January 2011, he was released to postrelease supervision and at
that time he had just over one year and six months remaining on
his determinate prison terms, which were held in abeyance.
Thereafter, he was charged with violating the conditions of his
release and, following preliminary and final revocation hearings,
his postrelease supervision was revoked and a 30-month hold was
imposed. On May 17, 2012, petitioner was returned to the custody
                              -2-                  517846

of the Department of Corrections and Community Supervision with a
maximum expiration date of August 3, 2013. The 30-month hold was
set to expire on July 30, 2014. Petitioner subsequently
commenced this CPLR article 78 proceeding challenging the
revocation of his postrelease supervision.

      The Attorney General has advised this Court that the 30-
month hold has now expired and petitioner was released to
postrelease supervision on July 30, 2014. The Attorney General
has further indicated that the time that petitioner spent in
prison following the expiration of his maximum expiration date
has been credited against his remaining term of postrelease
supervision (see Penal Law § 70.45 [5] [d] [iv]). Accordingly,
given that petitioner's maximum expiration date has expired and
he has received all the relief that he requested, the proceeding
must be dismissed as moot (see Matter of Horton v Travis, 18 AD3d
922, 922-923 [2005]; see also People ex rel. Kent v New York
State Div. of Parole, 87 AD3d 1205, 1206 [2011]; compare People
ex rel. Albert v Schneiderman, 120 AD3d 856 [2014]).

      Peters, P.J., McCarthy, Garry, Egan Jr. and Devine, JJ.,
concur.



      ADJUDGED that the petition is dismissed, as moot, without
costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court